DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non-Final Rejection of 05/10/2022, Applicant, on 08/09/2022, amended claims 1, 10, and 18. Claims 1 and 5-20 are pending in this application and have been rejected below. 

Response to Amendment
Applicant’s amendments are received and acknowledged. The 103 Rejection is overcome and therefore withdrawn in light of the amended claims.
The amended claims facilitate the need for additional 112 Rejections regarding new matter.









Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive. 
The Applicant argues that previously amended claims were not intended to merely implement a process flow but to trigger events, calculate scores and provide a heat map  indicating levels of maturity. The Applicant argues this is not field of use nor extra-solution activity. The Applicant argues that In re Brown is not applicable to the present case.
The Examiner disagrees. The claim as amended does recite an additional element of employing a hardware processor to trigger action events. Employing the hardware to trigger event is merely insignificant extra-solution activity. The claims are interpreted in light of the specification. The insights as defined by the Specification (See Spec, [0036]; An "insight" is a thought, fact, combination of facts, data and/or analysis of data that induces meaning and furthers understanding of a situation or issue that has the potential of benefiting the business or re-directing the thinking about that situation or issue which then in turn has the potential of benefiting the business). The claim requires “provide (determining – in method claim) insights” and “receive insights” prior to triggering actions. This is recited at a high level of generality. Which could include receiving insights (facts/data or analysis of data), while an analysis of data could be a recommendation under the broadest reasonable interpretation (BRI). The claim is recited broadly and could be interpreted as receiving a recommendation to update a spreadsheet and displaying the recommendation could trigger a person to manually update the spreadsheet. The triggering of the recommendation would match the fact patterns of that of: In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016). The Examiner further notes that the claims do not provide any insight as to how the action events are determined prior to triggering, what events are triggered, or how the events are triggered. The Examiner suggests amending to include greater detail into the process being performed.
The Applicant further argues that the claims are different than In re Brown because a pattern is being used  and is different from calculating a flow from insights.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. calculating a flow in response to insights) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner further notes the claims do not require any calculation of insights nor do the claims provide any detail of what the insights are (specification recitation only requires an insight to be data or a fact) or how they pertain to a process flow. The Examiner further notes that the triggering limitations does not provide any details on what action is triggered or how the actions are triggered. The claims only require triggering a process flow for best practices….  The Examiner suggests providing further details  such as what the insights are in this instance, if any calculations are made to the insights as asserted  in the arguments, what the best practices are or how they are determined, and/or how an action is being triggered. 
The Applicant further argues that the claims improve display technology similar to Core Wireless. Applicant argues:

    PNG
    media_image1.png
    275
    484
    media_image1.png
    Greyscale

The Examiner disagrees. The case is not applicable because the fact patterns are not analogous. The screen size is relevant in this instance as Core Wireless is providing a more effective display where the space would be limited on a smaller screen which at the time of filing in 2003 was a novel concept. The premise of the argument is that the instant application improves the functionality of a display (similar to Core Wireless). The claims as recited do not represent an improvement to the technology as a whole nor do they constitute an improvement to the functionality of a display as they are merely a heat map being displayed that links to assessment data. Core Wireless improved interfaces allow a user to more quickly access desired data stored in, and functions of applications included in, the electronic devices. Id. at 2:20–44. An application summary window displays "a limited list of common functions and commonly accessed stored data which itself can be reached directly from the main menu listing some or all applications." Id. at 2:55–59. The application summary window can be reached in two steps: "first, launch a main view which shows various applications; then, launch the appropriate summary window for the application of interest." Id. at 2:61–64. The patents explain that the disclosed application summary window "is far faster and easier than conventional navigation approaches," particularly for devices with small screens. Id. at 2:64–65. The Examiner maintains that there is not an improvement to the functionality of a display.
The Applicant further argues that: 

    PNG
    media_image2.png
    198
    490
    media_image2.png
    Greyscale

The Examiner disagrees. The claims are being interpreted more narrowly than the limitations require. The claims as recited do not require monitoring or measuring of maturity levels. Further the Examiner notes that the triggering is only in regards to triggering a process which is recited at a high level of generality. The triggering does not constitute any physical implementation as there is no detail of what processes are being triggered or how they are triggered (i.e. possibly displaying a recommendation to a user under the broadest reasonable interpretation).
The 101 Rejections are updated and maintained below.

Response to Arguments - 35 USC § 112
	The Applicant amended the claim 1 to no longer recite “
	The Examiner notes this overcomes the 112(b) Rejection for this element and is therefore withdrawn. The Examiner has further dropped the Claim Interpretation and 112(b) Rejections for the elements that have been provided structure
The Applicant argues that Applicants are entitled to be their own lexicographers and points to paragraphs [0031-0034] stating the insights manager is met by structure having reference number 30 depicted in Fig. 1…. and that each box/flow diagram is identified as being a module of software executed by hardware.
The Examiner respectfully disagrees. The Applicant’s specification states at  [0032]; “These computer readable program instructions may be provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine….” The inclusion of the special purpose computers and apparatuses render the structure unclear as to what the structure of the modules would be in this situation. The Applicant is entitled to act as their own lexicographer. However, “(T)o act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess” (See MPEP 2111.01(iv)). The Applicant has not set forth a definition that would eliminate instructions for a special purpose computer or other programmable data processing apparatus or what those instructions could be comprised of.
The 112 interpretation and rejections are maintained below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a health control processing engine (HCPE) action manager works with the… (claim 5)
determining which domain elements can be updated with the key performance indicators (KPI) metrics by the health processing control engine (HCPE) (Claim 10)
calculating health metrics, and risk scores for the KPIs with the health processing control engine (HCPE), the risk scores provided from risk based vectors calculated by a risk profile evaluation editor (claims 10, 12, 13)
an enterprise collaborative recommender engine that provides recommendations to the health control process engine for an account within the enterprise architecture based upon enterprise assessments (claim 12)
further comprising an enterprise heat map generator that in response to a heat map topology build by the health control process engine presents a heat map providing maturity information of the enterprise architecture for each domain (Claim 13)
wherein the health control processing engine (HOPE) comprises a key performance indicator (KPI)-domain map generator, maturity metrics calculator and risk calculator  (claims 14-17)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 18 recite: “the heat map including boxes for each domain, in which the color of boxes indicates a first domain of data, and relative size of the boxes indicates a different domain of data, the size and color being simultaneously depicted on the heat map.” The Specification does discuss color and relative size of boxes with respect to the dimensions of data. However, the Specification does not appear to provide support for the size and color of the boxes indicating a domain of data. [0023] “A "Heat Map" is a type of chart that can be used to visualize data in two dimensions. For example, a heat map may use the color of rectangles to indicate a dimension of the data and the relative size of the rectangles to indicate another dimension. Heat maps can be used to create representations of data for strategic or tactical decision making.” 
Claims 5-9, 11-17, and 19-20 are rejected based upon the dependency to Claims 1, 10, and 17.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations health control processing engine (HCPE) action manager (claim 5), risk profile evaluator editor (claims 10), enterprise collaborative recommender engine (claim 12), an enterprise heat map generator… (claim 13), a health control processing engine (HCPE) action manager… (claim 10), (KPI)-domain map generator, maturity metrics calculator and risk calculator… (claims 13-15) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear and sufficient linking of any of the generic placeholders to any particular structure, the Specification in at least [0034] merely describes exemplary computer architecture that can be used to “apply” the functionality of the elements, this is insufficient to link the elements or any of the particular modules in Figs. 1-3 to any specific structure and it’s not clear from the disclosure whether the generic placeholders are computer hardware components, software, or some combination. Therefore, the claim(s) is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because Applicant’s disclosure fails to clearly link the elements to a particular structure for performing the claimed function(s).  For purposes of examination, the Examiner interprets the elements as software as software, hardware, or a combination thereof.
Further regarding the risk profile evaluator editor the specification does not disclose the “risk… editor” but instead discusses a “risk profile evaluator engine” (see at least [0034, 0037]) and a “risk profile evaluator” (see at least [0025]).  For purposes of examination, the Examiner is interpreting these elements as the same.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8, and recite that the  generic placeholders, i.e. engine(s)”, “module(s)”, etc. are computer instructions stored in memory and executed by a processor to perform the claimed functions (following paragraphs [0063]-[0064] of the Specification describing a computer program performs the operations of the input unit).  This will overcome the 112(b) and 112(f) issues.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system and computer readable medium for measuring performance of an enterprise (i.e. providing maturity of an enterprise for each domain). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims are directed to a statutory categories.

Regarding Independent Claim(s) 1, 10, and 18:
	Step 2A, Prong One – Claim 1 recites a series of steps for measuring performance of an enterprise architecture: 
 a service delivery…  to provide insights on the enterprise architecture relative to industry standards for  an industry domain and a geographic location the insights including self- assessments, … mapping enterprise architecture goals to key performance indicators;
employing… action events to implement process flows for best practices to change the enterprise architecture based on insights, and building of a heat map topology view using the insights for updating the enterprise architecture towards increased maturity; 
a… that builds risk based vector patterns on the insights that the… employs to trigger the building of heat map topologies, the risk based vector patterns providing trends across vectors for said industry domain and geographic location as an estimate of functionality for the enterprise architecture;
… that in response to the heap map topology built by the health control process engine and the risk profile evaluator editor, presents a heat map… providing maturity information of the enterprise architecture for each domain relative to the industry standard for the industry domain and the geographic location based on the patterns providing trends across vectors for said industry domain and geographic location, the heat map including boxes for each domain, in which the color of boxes indicates a first domain of data, and relative size of the boxes indicates a different domain of data, the size and color being simultaneously depicted on the heat map, the graphic user interface providing an interface for a user to select maturity level information from different domains of the heat map, the maturity level information providing data linked to the self-assessments, wherein the maturity level information is updated to correspond with the action events to implement the best practices that change in the enterprise architecture as indicated by the action events triggered by the health control process engine that have a highest maturity. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Step 2A, Prong Two – The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
The independent claims recite at least a system (i.e. computer), hardware processor, health control process engine, displaying on a computer, employing a hardware processor to trigger action events, a risk profile evaluation editor, risk profile evaluator engine, graphical user interface, displaying a heat map, providing insights, and a computer readable medium. Receiving/providing insights is extra-solution activity; (e.g., in a data gathering step or in a field-of-use limitation), the additional element(s) do not integrate the recited abstract idea into a practical application. The Examiner interprets the triggering broadly as it could include displaying a recommendation under the BRI (see response to arguments above). The remaining additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f).
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Receiving/providing insights is a basic computer function such as sending and receiving data is a well-understood, routine and conventional activity, as supported in the MPEP 2106.05(d) and case law “Receiving or transmitting data over a network, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”As discussed above with respect to integration, or the lack thereof, of the abstract idea into a practical application, the remaining additional elements are just “apply it” on a computer. (See MPEP 2106.05(f)).Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea measuring performance of an enterprise architecture (i.e. evaluate risks, mapping risks, etc).
Regarding Claim 5  the claim recites the additional element of an “action manager” which is rejected similarly to the modules of the independent claims.
Regarding Claim 6 recites the additional element “key performance indicator (KPI)-domain map generator, maturity metrics calculator and risk calculator” which is rejected similarly to the modules of the independent claims.
Regarding Claims 7-9, 14-17, and 20 recite elements that were identified above in parent claims as failing to integrate the recited abstract idea(s) into a practical application
Regarding Claims 11 and 19 recites the additional element of “providing a notification” which fails to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0068, 0074, 0077]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)) in Steps 2A – Prong Two and 2B.
Therefore, the claims, when considered as a whole, fail to integrate the recited abstract idea of performing sales operations into a practical application because the generic computer readable storage media comprises instructions that when executed by the generic processor merely implements the abstract idea on a general purpose computer (see Specification [0068, 0074, 0077]) (MPEP 2106.05(f)) and performs merely insignificant extra-solution activity, e.g. pre- or post-solution data gathering or output” (MPEP 2106.05(g)).



   				Examining with Respect to Prior Art
Rejections under 35 U.S.C. 103 are overcome and therefore withdrawn. The prior art of record taken individually or in combination, does not teach or suggest all of the limitations of independent claims 1, 10, and 17 specifically: the heat map providing maturity information of the enterprise architecture relative to the industry standard for the geographic location based on the patterns providing trends across vectors for each said industry domain and geographic location, the heat map including boxes for each domain, in which the color of boxes indicates a first domain of data, and relative size of the boxes indicates a different domain of data, the size and color being simultaneously depicted on the heat map, the graphic user interface providing an interface for a user to select maturity level information from different domains of the heat map, the maturity level information providing data linked to the self-assessments. The prior art references most closely resembling Applicant’s claimed invention are as follows:
Clay et al. (US 20150058095 A1): Clay teaches an service delivery insights manager that provides insights on the enterprise architecture relative to industry standards for an industry domain and a geographic location the insights including self-assessments, a health control process engine receiving insights from the insights manager, the health control process engine that triggers action events to implement process flows for best practices to change the enterprise architecture based on insights, and an enterprise heat map generator that in response to the heap map topology built by the health control process engine [and the risk profile evaluator editor], presents a heat map on a graphic user interface display providing maturity information of the enterprise architecture for each domain relative to the industry standard for the industry domain and the geographic.  However, Clay neither alone or in combination teaches the above limitations. 
Dembo et al. (US 20190294633 A1): Dembo teaches a graphic user interface providing an interface for a user to select maturity level information from different domains of the heat map, and in response to receiving a selection, the interface updates to provide detailed data for the selected cell. In this example, the selected cell relates to scenario 45 for the retailing sector. The detailed data includes an impact on all portfolios. The detailed data is also selectable to trigger an update to the interface to indicate risk attribution. However, Dembo neither alone or in combination teaches the above limitations. 
Bhattacharjya et al. (US 20190340548 A1): Bhattacharjya teaches a risk profile evaluator editor that builds risk based vector patterns on the insights that the health control process engine employs to trigger the building of heat map topologies, the risk based vector patterns providing trends across vectors for each of said industry domain and geographic location as an estimate of functionality for the enterprise architecture.  However, Bhattacharjya neither alone or in combination teaches the above limitations. 
Gibbons (US 20200065726 A1): Gibbons teaches a capability maturity model quotient ("MMQ") may be calculated based upon the results of the processing performed by CMM processor 10 to calculate overall, capability, dimension, and attribute MMQs, updating a health assessment of the enterprise architecture with the health processing control engine using the health metric, risk calculator and a KPI-domain map generator.  However, Gibbons neither alone or in combination teaches the above limitations. 
Doherty et al. (US 20150088597 A1): Doherty teaches qualitative and quantitative risk assessment tools may be utilized to collect various requests to provide a baseline for the organization or be utilized in compliance or auditing, as desired. Such tools may include, but are not limited to, surveys, risk rating scales, automated log analysis tools, and the like.  However, Doherty neither alone or in combination teaches the above limitations. 
Brannon et al. (US 20200257783 A1): Brannon teaches a user selecting the jurisdiction on a heat map or from a listing of affected jurisdictions. In the example shown in FIG. 72, the system may generate an exemplary interface 7200 that may include a heat map 7210. The heat map 7210 may indicate various jurisdictions (e.g., geographical territories, regions), at least a subset of which may include one or more jurisdictions affected by the data breach. The system may color code and/or add texture to each affected jurisdiction as shown in the heat map.  However, Brannon neither alone or in combination teaches the above limitations. 
Broder et al. (US 20150348192 A1): Broder teaches a user interface 1230 that presents detailed heat map associated with building a structured investment product for a user. The user may select a heat map view 1234 as shown in the user interface 1230. The heat map 1234 allows a user to select at least two variables 1232 (e.g., maturity and buffer) to see how a third variable (e.g., max return) changes. In response, the product generation system 144 may instantly price various permutations for the selected buffer note.  However, Broder neither alone or in combination teaches the above limitations. 

The foreign reference that most closely resembles the Applicant’s claimed invention is:
 -Amundsen et al. (WO 2020159380 A1) - Amundsen teaches risks that has been normalized, and outputs, i.e. risk normalizations, it finds the function for you. And, this function may even be able to produce the correct output for input that it has not seen during training. By this, the machine learning function will be able to normalize risks automatically. In a case like risk normalization the model need to be transformed for the algorithm to provide useful output data, i.e. accurate risk normalizations. To ensure this transformation the invention uses machine learning to select the most optimal mapping area and the rating scales of the related risk matrices by analyzing the risks, risk matrices and the risk normalization.  However, Amundsen neither alone or in combination teaches the above limitations.
The nonpatent literature that most closely resembles the Applicant’s claimed invention is:
-Radhakrishnan, R. et al., IT service management for high availability, (2008), IBM SYSTEMS JOURNAL – Radhakrishnan teaches component failure impact analysis (CFIA) and Critical system and service components must be identified and continuously monitored. There must be high-quality components, smart redundancy (i.e., redundant systems with externally controlling hardware or software devices), and tested contingency plans. There is also a need for continual improvement actions and updated availability plans based on service outage, system and service failure, component failure impact, fault trees, and other assessments and analyses. However, Radhakrishnan neither alone or in combination teaches the above limitations.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624